DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 January 2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1, 2, and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lipkens et al. (US 2014/0154795). Regarding claim 1, Lipkens suggests a method for causing interaction between first particles having first acoustic properties (for example two or more cells of size 12 microns, see [0095], applicant admitting that cell size is an acoustic property in new claim 22) and second particles having second acoustic properties different from the first acoustic properties (two or more cells of size 20 microns, see [0095]), comprising placing first particles at a first concentration and the second particles at a second concentration in an acoustophoretic device comprising an acoustic chamber (410) in which the first and second particles are placed; and an ultrasonic transducer (422) including a piezoelectric material (see [0049]) being configured to vibrate in a non-uniform displacement to generate acoustic radiation forces in multiple directions in the acoustic chamber (see [0049]); and driving the ultrasonic transducer to vibrate in the non-uniform displacement to generate acoustic radiation forces in multiple directions in the acoustic chamber (see [0049]) such that the first particles are and the second particles are urged locations being directly adjacent each other (see [0090]); wherein the first and second particles are co-located by the acoustic radiation force (see [0051]: “increase particle concentration, agglomeration and/or coalescence”) and interact with each other to a degree that is equivalent to a higher concentration (see [0051]: “increase particle concentration, agglomeration and/or coalescence”). While it is not expressly stated that 2 pluralities of particles (4 or more particles) are engaged in the process, the reference to millions of cells per mL (see [0047]) and “bi- modal” cell size distribution (see [0095]) would have suggested at least 4 cells to one of ordinary skill in the art. Regarding claim 2, the particles are suspending in a fluid (see [0051]). Regarding claim 5, the discussion of time in [0051] would have suggested that one of ordinary skill in the art discover an optimal or workable range for time. . 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lipkens et al. (US 2014/0154795) in view of Laugharn et al. (US 6,948,843). The method of Lipkens was discussed above. Lipbkens does not expressly disclose the particles of claims 3 and 4. Laugharn teaches a highly analogous method where first particles are cells and second particles are viruses (see col. 29, lines 5-15). Laugharn further teaches that the cells are bacteria (see col. 23, lines 18-27). It would have been obvious to one of ordinary skill in the art to have utilized cells, such as bacteria, and viruses as the first and second particles, to infect the cells, as taught by Laugharn. 
Response to Arguments
In Lipkens, the cells are driven to nodes according to [0053].  Therefore, the at the nodes the concentration of cells are higher than if there were no waves and then interaction between cells, such as collisions, necessarily increases.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774